UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7580


MICHAEL ANTHONY JONES,

                     Plaintiff - Appellant,

              v.

UNITED STATES; BOP AGENCY; CHARLES E. SAMUELS, JR., Director; J. F.
CARAWAY, Regional Director; C. EICHENLAUB, Regional Director; TERRY
O'BRIEN, Warden; W. ODOM, Associate Warden; DR. GREGORY S. MIMS, II,
Clinical Director; JAMIE HAMILTON, Hospital Administrator; C. LAFLUER,
Assistant Hospital Administrator,

                     Defendants - Appellees.



Appeal from the United States District Court for the Northern District of West Virginia, at
Clarksburg. Irene M. Keeley, Senior District Judge. (1:15-cv-00050-IMK-RWT)


Submitted: June 30, 2020                                    Decided: September 18, 2020


Before DIAZ and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Anthony Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Anthony Jones appeals the district court’s order denying his motion for

extension of time and motion to show cause amendment. We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Jones v. United States, No. 1:15-cv-00050-IMK-RWT (N.D.W. Va. Oct. 7, 2019).

We deny Jones’ motion for leave to file an amended complaint and dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2